Case 20-32391 Document 216 Filed in TXSB on 11/16/20 Page 1 of 3

United States Courts
Southern District of Texas
FILED
IN THE UNITED STATES BANKRUPTCY COURT NOV 16 20
FOR THE SOUTHERN DISTRICT OF TEXAS 20
HOUSTON DIVISION
David J. Bradley, Clerk of Court

In re: Chapter 11

BUZZARDS BENCH, LLC and Case No. 20-32391-drj11
BUZZARDS BENCH HOLDINGS, LLC,
(Jointly Administered)

MUN UNG

Debtors.

JACAM CATALYST, EIS ENVIORNMENTAL & RYDER SCOTT.
OBJECTION TO DEBTORS’ JOINT PLAN OF REORGANIZATION

TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE:

COME NOW JCAM Catalyst, EIS Environmental, & Ryder Scott (collectively the
“Unsecured Creditors”) file this Unsecured Creditors Objection to Debtors’ Joint Plan of
Reorganization [Docket No. 192] (“Plan”) filed by the Debtors, Buzzards Bench, LLC (“Buzzards

Bench’) and Buzzards Bench Holdings, LLC (“Holdings”).
1, Unsecured Creditors Claim

The Unsecured Creditors object to the Debtor’s Joint Plan of Reorganization. The value of the
Debtor's assets are substantially more than the amount that the sole senior creditor alleges.
Unsecured Creditors contend that the assets have a value greater than the amount of the claim of
the Secured Creditor. The excess value will inure to the benefit of the estate and the unsecured

creditors.

2. Secured Creditor Claim

The secured creditors are 405 Redfish LLC and Cargill Incorporated. The aggregate amount
of the claim is approximately $14 million. The secured creditors hold as collateral to secure the
indebtedness all of the assets of the Debtor. The Fair Market Value of the assets is amount in

excess of $20 million. The secured creditors are adequately secured.

 

 
Case 20-32391 Document 216 Filed in TXSB on 11/16/20 Page 2 of 3

3. Claro Auction of Assets

 

Debtor attempted to auction the assets in a private auction. The auction did not receive
much interest given the current depression in the oil and gas industry. The auction did not
represent a fair evaluation of the value of the assets because only 10 to 15 E&P transaction are

currently being closed per quarter compared to 400 per quarter before the Pandemic.

4, Assets Are Being Maintained And Natural Gas Prices Have Risen Elevating The

Assets Value

The Company’s assets are being well managed and maintained by the current
management who have operated the properties for the past 18 months. Additionally, natural gas
prices have risen increasing the company’s revenue and EDITDA. Management has recent
completed reserve reports which show that the company’s proven developed producing reserves
are worth $30 million (at a $2.47 / mcf NYMEX natural gas price, current NYMEX approximate
$3.00 / mcf). The value of the company’s proved undeveloped reserves is approximately $200

million. Additionally, the company has approximately $70 million in tangible assets (gas plant,

 

pipeline system, compressor stations, salt water disposal systems and inventory).

5, Debtor Request More Time to Payoff all Creditors, Not Just Senior Creditors

The Company is working on several financial solutions which will allow it to pay all

 

creditors 100%, including XTO and all of the unsecured creditors. However, the plan will require
up to 6 months. The Secured Creditors will retain their security interest during the time that the

Debtor is engaged in raising the capital.

 

 
Case 20-32391 Document 216 Filed in TXSB on 11/16/20 Page 3 of 3

WHEREFORE, Unsecured Creditors pray that the Proposed Plan be amended solely to allow for
the continuation of the present operating regime for six additional months in order to realize the full

value of the company and to pay all creditors the full amount of their claims.

DATED: November 13, 2020 Respectfully Submitted,

Is/_ William V Walker
William V Walker

State Bar 020737000
4899 Montrose Blvd.

Suite 805

Houston, Texas 77006
Phone: (713) 291 -2302
Facsimile: (713) 520 -9222
Bill@WVWalker.com

~CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the foregoing Objection has been served
upon ail parties receiving electronic notice via the Court's CM/ECF system on November 13,
2020.

/s/ William V_ Walker
William V Walker

 

 
